 Inthe-Matterof PRINCELYPRODUCTS,INC.andUNITED SHOE WORKERSOF AMERICA, C. I.O.Case No. R-1455.-Decided September 16, 1939ShoeManufacturing Industry-InvestigationofRepresentatives:questionconcerning representation:company refused to recognize one of two competingunions as exclusive representative-Contracts:no bar to investigation becauseno proof of majority when contract was entered into, and contract is ambiguousas to duration-UnitAppropriate for Collective Bargaining:production em-ployees excluding supervisors,foremen, porters,office and clerical workers,shipping and receiving clerks, salesmen and executives,and machinists;stipu-lation asto-Election OrderedMr. Richard J. HickeyandMr. Arthur C. O'Comior,for theBoard.Illr. Julius Crane,of Binghamton,N. Y., andMr. AnthonySeimeca,of NewYork City, forthe United.Mr. Sidney S. Goldstein,of NewYork City,for the Company.Mr. James P. Corbett,of Cohoes,N. Y., forLocal No. 21514.,Mr. EdwardScheunaemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 29,1939,United Shoe Workers of America, C. I. 0., hereincalledthe United, filed withthe RegionalDirector for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofPrincely Products, Inc., Cohoes, New York, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On August 4, 1939, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On August 7, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the United,15 N. L. R. B., No. 44.438 PRINCELY PRODUCTS, INC.439and upon Boot and Shoe Workers Union, A. F. of L., a labor organi-zation claiming to represent employees directly affected by the inves-tigation.Pursuant to the notice, a hearing was held on August .21,1939, at Cohoes, New York, before Whitley P.. McCoy, the TrialExaminer duly designated by the Board.American Federation ofLabor, Local No. 21514, herein called Local No. 21514, another labororganization claiming to represent employees affected by the investi-gation, intervened at the hearing.Boot and Shoe Workers Union,A. F. of L., appeared at the hearing on behalf of Local No. 21514,'butnot on its own behalf. The Board and the Company were representedby counsel, and the United and Local No. 21514, by their representa-tives; and all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,. and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.During the hearing the Company and the A. F. of L.moved to dismiss the petition.That motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FAOTI.THE BUSINESS OF THECOMPANYPrincely. Products,, Inc., is a New York corporation having itsoffice and factory in Cohoes, New York. The Company is engagedin the manufacture and sale of house slippers and sandals, and hasapproximately 130 employees.During the first 6 months of 1939, the Company purchased rawmaterials of the value of $24,000, constituting 60 per cent of the rawmaterials used, outside of the State of New York.During the sameperiod, about $50,000 of finished products, or 80 per cent, were soldoutside the State of New York.The Company concedes that it isengaged in interstate commerce and is subject to the jurisdiction ofthe Board.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to itsmembership all of the production employees of the Company, ex-cluding supervisors, foremen, porters, office and clerical help, shippingand receiving clerks, salesmen and executives, and machinists. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Federation of Labor, Local No. 21514, is a labor organi-zation admitting to membership all of the production employees ofthe Company, excluding supervisors, foremen, porters, office andclericalhelp, shipping and receiving clerks, salesmen and executives,and machinists.III.THE QUESTION CONCERNING REPRESENTATIONBoth the United and Local No. 21514 began organizing campaignsamong the employees of the Company about June 3, 1939. Bothunions claimed to represent a majority prior to June 9, at which timea group of employees asked the vice president of the Company torefrain from signing a contract with either union until they haddecided which one' they wanted.On June 10, the Company enteredinto a written sole bargaining contract' with Local No. 21514.Therecord presents no convincing proof that Local No. 21514 representeda majority of the employees at that time. It was given an oppor-tunity to introduce membership cards in evidence but declined to doso.Furthermore, the terms of the contract are capable of the con-struction that the contract was to expire August 10, 1939, and is nolonger in effect.On June 12, 1939, the United requested that theCompany bargain with it, and the Company refused because of thecontract with Local No. 21514.A -strike was called June 12 andlater settled by an agreement pursuant to which the Company bar-gained with a representative committee of employees until such timeas an election would be held by the Board.We find that a question has arisen concerning representation ofemployees of the Company.'I1'.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the United, and Local No. 21514 agreed by stipu-lation that all the production employees of the Company, excluding'All parties entered into a stipulation that a question had arisen concerning repre-sentation and requested an election. PRINCELY PRODUCTS, INC.441supervisors, foremen, porters, office and clerical workers, shipping andreceiving clerks, salesmen and executives, and machinists, constitute,an appropriate unit.We see no reason for deviating from thisagreement.We accordingly find that all production employees of the Com-pany, excluding supervisors, foremen, porters, office and clericalworkers, shipping and receiving clerks, salesmen, and executives, andmachinists, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefits of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.2VI.THE DETERMINATION OF REPRESENTATIVESAlthough the United and Local No. 21514 each claims to representa majority of the employees in the appropriate unit, neither unionat the hearing presented convincing evidence that it had been desig-nated by a majority of such employees.Under the circumstances,the question concerning representation which has arisen will best beresolved in an, election by secret ballot.The parties stipulated theirpreference that th * e Company's pay roll for June 10, 1939, the payroll preceding the strike, should be used in determining eligibilityto vote in an election. Inasmuch as the strike has been settled andthe strikers have returned to work, we are of the opinion that. a latereligibility date will better reflect the wishes of the Company's em-ployees at the time of the election.We shall accordingly direct thatthose employees of the Company in the appropriate unit who wereemployed during the pay-roll period last preceding the date of thisDirection, excluding any who have since quit or been discharged forcause, shall be eligible to vote.It was agreed by stipulation that the United should appear on theballot as United Shoe Workers of America, Joint Council No. 13,affiliatedwith the Congress of Industrial Organizations; and LocalNo. 21514 as American Federation of Labor, Local No. 21514..Wefind no reason for denying effect to that stipulation.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affectingcommerce has arisen concerning the represen-tation of employees of Princely Products, Inc., Cohoes, New York,zA questionwas raised at the hearing concerning the status of George Shahan.We find that he became a foreman on July 31, and is therefore excluded from the unit. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The production employees of the Company, excluding super-,visors, foremen, porters, office and clerical help, shipping and receiv-ing clerks, salesmen and executives, and machinists, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by. Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collec-tive bargaining with Princely Products, Inc., of Cohoes, New York,an election by secret ballot shall be conducted within fifteen (15)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among allthe production employees of the Company who were employed duringthe pay-roll period last preceding the date of this Direction, includ-ing any who did not work during that period because they were illor on vacation and any who were then or have since been temporarilylaid off, but excluding supervisors, foremen, porters, office and cler-ical help, shipping and receiving clerks, salesmen and executives, andmachinists, and any employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby United Shoe Workers of America, Joint Council No.13, affili-ated with the Congress of Industrial Organizations, or by AmericanFederation of Labor, Local No. 21514, or neither, for the purposes' ofcollectivebargaining.